Rothrock, J.
The appeals in these eases wese submitted upon transcripts of the record entries in the district court, and uj)on the reporter’s transcript of the evidence and the instructions of the court to the jury. There is also a written agreement of counsel that the causes shall be presented to this court on the record thus made. We have examined the record in each case, and are unable to discover any error in the proceedings. The fact appears'to be conceded that one Harkinson was the owner of a roan cow, and that she was stolen by someone on the night of July 7, 1893, and that soon afterward she was in the possession of the defendants. The defendants appear to have undertaken to account for their possession by the claim that they bought the cow from someone. The evidence shows that it was a fair question for the jury to determine whether the possession was innocent or whether it was the possession of the persons guilty of the crime. We find no error in the instructions given by the court to the jury, nor in the refusal to give instructions asked. The judgments are affirmed.